Case 1:19-cr-00280-LDH Document 25 Filed 04/19/21 Page 1 of 2 PageID #: 88
                                     Di ll©                     FILED
                                     111
                                                               APR 19 2021 *
                                     PROSE OFFICE                      OFFICE
   _rr"o              Lt>S^(Ky\Y\       DeTrr©^ VU\ly
            "I                                         ^]yiee 'Dom
     lOlP. TWf VVVff loolcfiK oA                                    dl i3fov^=r^
     wi4^r                   proviVJi Ao
     \m^ff -^cxvH^) {)D.fpow         H0 f             X
     WoV 4-V<9^> VlQ-f        0\V1(}* T IxviJjv 1^ ii
              -fj vv^- Av\A W u^c^) fovi)4A'^i-f)y
     Vvi( 4"0                         -filK/^ffHcA w--fkvf
     I VAvouli             20                ]A T yvfi4- -fo Xm'aL
     T u/ov\) V)Wf 9^                                         i)
      eJh5'}'©^a4)o^'ai pis'^-)- fnovjl^'cA 4o d^Ae^MK^).
          Idvv^fP VvA^ k~\]£ (p/'^'4r'^l                          (K)
     fovA ~A          -fo 0^^                                ol- -fi^v 0*1
      ■fV                400*1              1^'^ ^ i»> v^k<a4iI/ 4c ^?lo
      50 t                  0^              Olr CO'^^yOs] vvho) b od)U.
            frbri-]^ "i>                                                jj
     v^\ia47U 44(As X                       0 f/0^          4o4/'i^|
      fC]ffVf 4k{ fi844 Xo 4r\l^ wbwh) po34--fn"^i
      0^) [>*\\owf<) yt*^ law^
                                                          XW/»forl^
                                                        AsKl(|ul /\bvvi
00280-LDH Document 25 Filed 04/19/21 Page 2\j->
                                             of 2
                                                    OO ^P
                          O
                        O       *         r^
                        O      C70   o           -C ^
                                     5:- C7=» O S-
                                                     1
                                     Ilr o               •TP-


                               o
                                     ^
                                     ^ "T
                                          o

                                          CxS
                                                     Sf
                       _       o     n>

                       —       V
                        N'
                       \«fsj
                                     f




   w
   o



   m
   0)
   i\}
   U)
   U)




                                                t:




                                                M


                                                T3
                                                2
                                                c^

                                                r
